Citation Nr: 1742204	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-09 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable initial rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2013 and September 2013 Decision Review Officer (DRO) decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The February 2013 Decision Review Officer (DRO) decision denied TDIU.  The September 2013 Decision Review Officer (DRO) decision granted service connection for tinnitus and hearing loss.  In January 2014 the Veteran filed a notice of disagreement.  The RO issued a statement of the case in May 2014 and the Veteran perfected his appeal with a June 2014 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is associated with the claims file.

In February 2017, the Board dismissed the Veteran's heart condition and tinnitus claims, denied an increased rating for bipolar affective disorder and special monthly compensation based on aid and attendance and remanded the issues of an increased rating for bilateral hearing loss and TDIU for further development.



FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right ear hearing loss has been manifested by hearing impairment no worse than Level II and his left ear hearing loss has been manifested by hearing impairment no worse than Level I.

2.  The Veteran's service connected disabilities have not rendered him unable to secure or maintain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Increased Initial Rating - Bilateral Hearing Loss

The Veteran was originally granted service connection for his hearing loss disability in the September 2013 Decision Review Officer (DRO) decision on appeal.  At that time he was assigned a noncompensable (0 percent) rating effective May 29, 2013.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.

The Veteran underwent a VA audiological examination in August 2013.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  This examination report includes the results of controlled speech discrimination tests and tests of the average hearing threshold levels at the specified frequencies.  Therefore, it is adequate for VA purposes.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 30, 35, 40, 45, and 50 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 30, 30, 30, 35, and 45 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 88 percent for the right ear and 92 percent for the left ear.  The examination report notes that the Veteran described his hearing loss impact on ordinary conditions of daily life including his ability to work as difficulty with speech in noise.

Under Table VI, the right ear is assigned Roman numeral "II" and the left ear assigned Roman numeral "I."  Under Table VII, if the poorer ear is rated II and the better ear is rated I, then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.  This examination does not demonstrate an exceptional pattern of hearing loss that would warrant application of the alternate system of rating.  38 C.F.R. § 4.86.

At his June 2016 hearing, the Veteran testified that his hearing loss disability had worsened.  He reported that sometimes he just did not hear when someone was speaking and he was unable to hear instructions at work when in a room of thirty or forty people.

The Veteran underwent another VA audiological examination in April 2017.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  This examination report includes the results of controlled speech discrimination tests and tests of the average hearing threshold levels at the specified frequencies.  Therefore, it is adequate for VA purposes.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 40, 40, 55, and 55 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 30, 30, 35, 45, and 45 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 92 percent for both ears.  Again, the Veteran reported difficulty with speech in noise.  This examiner found that with amplification and reasonable accommodations, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.

Under Table VI, the both ears are assigned Roman numeral "I."  Under Table VII, if the poorer ear is rated I and the better ear is rated I, then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.  This examination does not demonstrate an exceptional pattern of hearing loss that would warrant application of the alternate system of rating.  38 C.F.R. § 4.86.

The Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss.  The audiological evaluations listed above show that the Veteran's hearing loss has been manifested by hearing impairment measured as no worse than values corresponding to Level II in the right ear and Level I in the left ear, which is consistent with a noncompensable (0 percent) rating when his audiological examination results are applied to VA regulations.  The Board has also considered the lay statements of the Veteran regarding the practical impairments caused by his hearing loss.  A higher rating is not warranted however, as the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a compensable rating is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss and the appeal is denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of bilateral hearing loss are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).


VI.  TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Throughout the pendency of this appeal, the service-connection has been established for bipolar affective disorder, tinnitus, and bilateral hearing loss.  Prior to May 1, 2014, the Veteran did not meet the schedular requirements for TDIU.  Thereafter, he did.  See 38 C.F.R. § 4.16 (a).  Nevertheless, the claim may still be referred to the Director of Compensation Service for an extraschedular rating, if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16 (b).

Here, the record shows that the Veteran last worked in January 2011, when he suffered a second heart attack.  Prior to that, he had worked in a hospital housekeeping department for 24 years since his separation from service.  In a May 2013 VA Form 21-8940, Request for Employment Information in Connection With Claim for Disability Benefits, The Veteran's former supervisor noted that no disability concessions had been requested by the Veteran during his employment.  His leave records from July 27, 2010, to July 26, 2011 show four and a half days of sick leave taken in the six month prior to his heart attack.

The Veteran was denied Social Security Administration (SSA) Disability benefits in August 2011.  This denial noted that the Veteran had claimed that he was unable to work due to service connected bipolar disorder and non-service connected heart, kidney, and lung failure and diabetes.  SSA found that the Veteran's disabilities were stable and, although he may have difficulty with more strenuous activities, he was still able to do more sedentary activities.  Despite his mood problems, he was still able to follow simple instructions and complete assigned tasks.  Although he might have difficulty performing his past work due to the physical demands, considering his age, education, and overall condition, SSA found that the Veteran would be capable of performing work that was less strenuous and simple and routine in nature.  The accompanying SSA psychiatric evaluation noted that the Veteran's psychiatric symptoms, including mild restriction of activities of daily living and difficulties maintaining social function and moderate difficulties in maintaining concentration, persistence, or pace, were not of a sufficient degree of limitation to satisfy the functional criteria.  A May 2012 Social Security Administration (SSA) Disability Determination found that the Veteran was disabled due to non-service connected heart conditions (cardiomyopathy and acute myocardial infarction) as of January 2011.

A May 2011 mental examination noted that the Veteran did not contend that his unemployment was due to the effects of is mental disorder.  He was able to work despite his psychiatric disability and without lost time from work over the prior year until his heart attack.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, this examination is adequate for VA purposes.

Likewise, the January 2013 VA psychiatric examiner noted that the Veteran had retired due to physical, not mental health, reasons and found that his bipolar disorder did not preclude him from securing and maintaining substantial gainful employment.  Instead, this examiner described the Veteran's psychiatric symptoms as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he drove himself to the examination.  He was unemployed and spent his time maintaining his yard, working out four times a week, playing video games, and building models of tanks and ships.  This examiner also reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, this examination is adequate for VA purposes.

The August 2013 audio examiner noted that the Veteran's hearing loss impacted his ability to work in that he had difficulty hearing speech in noise, but his tinnitus did not impact his ability to work.  As detailed above, this examination was adequate for VA purposes.

At his June 2016 hearing, the Veteran testified that his psychiatric symptoms had worsened while he was working and had caused his to leave work.  The Veteran's testimony is in direct contradiction with the contemporaneous records at the time he stopped working in January 2011.  At that time, the Veteran denied any impairment or loss of time from work attributable to his psychiatric disability and instead attributed his inability to work to his heart attack.  Again, this inconsistency made under circumstances indicating bias or interest diminishes the credibility of the Veteran's testimony.  As such, the Board affords it only the most minimal probative weight.

The credible work limitations described for the Veteran's service connected disabilities do not suggest that he would be unable to secure or follow a substantially gainful occupation due to his service connected disabilities alone.  Instead, the record shows that the Veteran's inability to work during this period has been attributed to non-service connected disabilities.  As such, referral to the Director of Compensation Service for an extraschedular rating of TDIU prior to May 1, 2014, is not warranted.

As of May 1, 2014, the issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected bipolar affective disorder, tinnitus, and bilateral hearing loss.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The record shows that the Veteran did not participate in gainful employment at any point during the claim period or any time since January 2011.  Again, the Veteran receives SSA disability benefits for non-service connected conditions.  At his June 2016 hearing, the Veteran testified that he felt that his bipolar disorder and hearing loss prevented his from full-time competitive work because he could not keep his thoughts straight.  He explained that he thought his depression and manic phases affected his ability to do his work properly and people looked at him "like a nut."  Additionally, he contended that his hearing loss had prevented him from hearing instructions in rooms of thirty to forty people.

A January 2015 psychiatric/psychological impairment questionnaire completed by a psychiatric nurse practitioner found that his psychiatric impairments would cause him to be absent from work more than three times per month and that the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his psychological impairment.  Nevertheless, his diagnosis was "moderate bipolar depressed."  This nurse practitioner found that the Veteran was markedly limited in his ability to work in coordination with or proximity to others without being distracted by them, ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without unreasonable number and length of rest periods, and ability to set realistic goals or make plans independently.  He was moderately limited in his ability to sustain ordinary routine without supervision, ability to interact appropriately with the general public, ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness, and ability to respond appropriately to changes in the work setting.  He was mildly limited in his ability to maintain attention and concentration for extended periods; ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance.  The remaining five mental activities were not ratable on the available evidence.  The Veteran reported that his symptoms had persisted since service.  This nurse practitioner had treated the Veteran since April 2014 with little to no improvement in symptoms.  Here, the diagnosis of "moderate" bipolar depression appears to be at odds with these findings that the Veteran's psychiatric disability would preclude employment.  Additionally, the finding that the Veteran would likely miss three or more days a month of work is inconsistent with the finding that the Veteran is only mildly impaired in his ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance.

Similarly, a January 2015 psychiatric/psychological impairment questionnaire completed by a clinical social worker found that the Veteran was markedly limited in his ability to work in coordination with or proximity to others without being distracted by them, ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without unreasonable number and length of rest periods, ability to respond appropriately to changes in the work setting, and ability to set realistic goals or make plans independently.  This evidence included that he was moderately limited in his ability to maintain attention and concentration for extended periods; ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; ability to sustain ordinary routine without supervision; ability to interact appropriately with the general public; ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; and ability to travel to unfamiliar places or use public transportation.  The remaining four mental activities were not ratable on the available evidence.  This social worker noted that she was only able to note and assess the Veteran's attendance and not any other limitations or restrictions in the Veteran's ability to perform basic work related activities because she did not know the Veteran when he was working and did not see him outside of appointments.  This social worker found that his psychiatric impairments would cause him to be absent from work more than three times per month and that absenteeism related to his psychiatric issues would not allow for successful employment.  Again, this finding seems to contradict the earlier finding that the Veteran is only moderately impaired in his ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance.  This social worker had been treating the Veteran for over a year and his symptoms had not improved during that time.  He struggled with all relationships and activities due to sleep difficulties, mood instability, and physical limitations.

A May 2016 psychiatric/psychological impairment questionnaire completed by another nurse practitioner diagnosed the Veteran with bipolar disorder, sleep disturbance, anxiety disorder, and bereavement following the death of his mother six months earlier.  This nurse practitioner found the Veteran markedly limited in his ability to set realistic goals or make plans independently.  He was moderately limited in his ability to interact appropriately with the general public and his ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  The remaining eleven mental activities were not ratable on the available evidence.  This nurse practitioner did not provide an estimate on how often the Veteran's psychiatric impairments would cause him to be absent from work, but stated that the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his psychological impairment.  The Board is concerned with this nurse practitioner's inability to rate eleven of the fourteen mental activities.  Furthermore, of the mental activities listed, only the Veteran's ability to set realistic goals or make plans independently is rated high enough to suggest that the Veteran's psychiatric impairment precludes this activity.  Based on this, the Board does not agree with the conclusion that the Veteran is unable to work due to this disability.

At his June 2016 hearing, the Veteran stated that his bipolar disorder had gotten worse ten years prior.  His symptoms had changed some with medication and talking and he was an in-patient for several weeks in May 2015.  The Veteran is already in receipt of a temporary total rating for his hospitalization, which reflects the increase of symptoms during this period.  Additionally, the Veteran testified that his symptoms of being "too mellowed out" due to his medication and difficulties with attention and concentration have caused him to miss appointments.  A review of the record shows that the Veteran missed one appointment in July 2015 because he believed it was at 1pm, but it was at 11am.  He missed another in August 2015 without providing a reason.  In October 2015 he called to reschedule another appointment because he was waiting for an important phone call.  Thus, these missed appointments are not sufficiently frequent to suggest that the Veteran was generally unreliable or unable to maintain a schedule.  Additionally, the record shows that the Veteran had been able to maintain regular kinesiotherapy workouts at the VAMC several times a week until his mother's illness in 2015.  Thus, the weight of the evidence is against a finding that the Veteran's bipolar symptoms render him so unreliable or unable to maintain a schedule as to preclude him from working.

Additionally, the severity of the Veteran's impairment of concentration and attention is not shown to be so great as to preclude substantially gainful employment.  The January 2015 questionnaires describe this impairment as mild or moderate.  As the Veteran has testified that his symptoms have largely remained the same since service, the Board notes that his hobby of model building described at the time of his January 2013 VA examination suggests that he is not so limited in his concentration and attention to preclude substantially gainful employment.  Thus, the weight of the evidence is against a finding that the Veteran's symptoms of impaired of concentration and attention have rendered him unable to work.

The April 2017 VA examiner found that the Veteran's tinnitus did not impact his ability to work and, with amplification and reasonable accommodations, his hearing loss would not limit participation in most work activities.

Again, the credible work limitations described for the Veteran's service connected disabilities do not suggest that he would be unable to secure or follow a substantially gainful occupation due to his service connected disabilities alone.  His tinnitus has not been shown to have any impact on his ability to work and his limitations due to hearing loss may be overcome with amplification and reasonable accommodations.  Despite his long-standing bipolar disorder, the Veteran was able to work for 24 years until his non-service connected heart condition caused him to retire.  The weight of the evidence is against a finding that his service connected psychiatric symptoms have increased to the point that they would prevent him securing or following a substantially gainful occupation.  Thus, the record does not show that during this period that the Veteran's service connected disabilities alone render his unable to secure or follow a substantially gainful occupation.  Thus, TDIU is denied.  There is no reasonable doubt to be resolved as to this issue.  


ORDER

A compensable initial rating for bilateral ear hearing loss is denied.

TDIU is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


